Case: 11-60440     Document: 00511759888         Page: 1     Date Filed: 02/15/2012




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                                            FILED
                                                                         February 15, 2012
                                     No. 11-60440
                                   Summary Calendar                        Lyle W. Cayce
                                                                                Clerk

LUISA MALDONADO-PADILLA,

                                                  Petitioner

v.

ERIC H. HOLDER, JR., U.S. ATTORNEY GENERAL,

                                                  Respondent


                        Petition for Review of an Order of the
                           Board of Immigration Appeals
                                BIA No. A073 221 834


Before KING, JOLLY, and GRAVES, Circuit Judges.
PER CURIAM:*
        Luisa Maldonado-Padilla, a native and citizen of Ecuador, petitions for
review of a final order of the Board of Immigrations Appeals (BIA) dismissing
her appeal of the immigration judge’s (IJ) denial of her motion to reopen her
deportation proceedings. After notice was sent to the address provided by
Maldonado-Padilla by certified mail, Maldonado-Padilla failed to appear for her
hearing in February 1995 and was ordered deported in absentia. Before the BIA



       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
   Case: 11-60440   Document: 00511759888      Page: 2   Date Filed: 02/15/2012

                                 No. 11-60440

and the IJ, Maldonado-Padilla sought reopening of her deportation proceedings
on the basis that she did not receive notice of the hearing.
      The record reflects that the hearing notice was mailed to Maldonado-
Padilla via certified mail to the following address: 514 Central Avenue,
Westfield, New Jersey, 07090. The notice was returned though indicating
Maldonado-Padilla “MOVED, LEFT NO ADDRESS.” As she did before the IJ
and the BIA, Maldonado-Padilla relies on an “Application to Redetermine
Custody Status” in support of her argument that she notified her address to be
“51 Elio Street New Jersey” upon her release from custody. However, a review
of this document, which is not dated, indicates that Maldonado-Padilla was still
in custody in Texas when she provided the Elio Street address as her intended
address upon release. In all of the documents executed when Maldonado-Padilla
was actually released on bond, she provided the Central Avenue address in
Newark as her intended address upon release. Furthermore, in a “Notification
Requirement For Change of Address, Maldonado-Padilla indicated the Central
Avenue address in Newark as her mailing address. This form also advised
Maldonado-Padilla, in English and Spanish, of her obligation to notify the court
of any change in address, which as the BIA noted, Maldonado-Padilla
acknowledged she failed to do. Accordingly, she has failed to overcome the
strong presumption of effective service at her last known address. See Matter
of Grijalva, 21 I&N Dec. 27, 33-34 (BIA 1995). Further, because Maldonado-
Padilla’s motion to reopen was filed more than 180 days following the issuance
of her deportation order, a motion to reopen due to exceptional circumstances
was untimely. See 8 U.S.C. § 1252b(c)(3)(A) (1994). Thus, Maldonado-Padilla
has failed to show that the BIA abused its discretion in denying her motion to
reopen. See Gomez-Palacios v. Holder, 560 F.3d 354, 358 (5th Cir. 2009).
      Maldonado-Padilla also argues that the BIA should have reopened the
deportation proceedings sua sponte. This court lacks jurisdiction, however, to
review the BIA’s decision not to reopen Maldonado-Padilla’s deportation

                                       2
  Case: 11-60440    Document: 00511759888     Page: 3   Date Filed: 02/15/2012

                                 No. 11-60440

proceedings sua sponte. See Enriquez-Alvarado v. Ashcroft, 371 F.3d 246, 249-50
(5th Cir. 2004); Lopez-Dubon v. Holder, 609 F.3d 642, 647 (5th Cir. 2010), cert.
denied, 131 S. Ct. 2150 (2011). Accordingly, Maldonado-Padilla’s petition for
review is DENIED.




                                       3